Citation Nr: 1209825	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  96-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder.  

2.  Entitlement to an increased disability evaluation for the Veteran's hemorrhoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision of the Honolulu, Hawaii, Regional Office (RO) which increased the disability evaluation for the Veteran's lumbosacral strain with spondylolysis from 10 percent to 20 percent; effectuated the award as of August 15, 1995; denied service connection for PTSD; and denied a total rating for compensation purposes based on individual unemployability.  In August 1998, the Board remanded the issue of an increased evaluation for the Veteran's lumbosacral spine disorder to the RO for additional action.  

In February 2000, the Board denied an evaluation in excess of 20 percent for the Veteran's lumbosacral spine disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2001, the Court granted the Parties' Joint Motion for Remand; vacated the Board's February 2000 decision; and remanded the Veteran's appeal to the Board for additional action.  In September 2001, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2003, the RO increased the evaluation for the Veteran's hemorrhoids from noncompensable to 10 percent; effectuated the award as of August 2, 2002; and determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In February 2006, the RO, in pertinent part, denied service connection for a depressive disorder.  In May 2009, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  In November 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD; determined that new and material evidence had not been received to reopen his claim of entitlement to service connection for a right knee disorder; denied an evaluation in excess of 20 percent for the Veteran's lumbosacral strain with spondylolysis for the period prior to December 12, 2008;  granted a 40 percent evaluation for the Veteran's lumbosacral spine disorder for the period on and after December 12, 2008; and remanded the issues of service connection for PTSD and a chronic acquired psychiatric disorder to include a depressive disorder and an increased evaluation for his hemorrhoids to the RO for additional action.  

The Board has reframed the issues of service connection for PTSD and a chronic acquired psychiatric disorder to include a depressive disorder as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD and a depressive disorder in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran had active service from January 1980 to January 1983.  

2.  On February 14, 2012, the Board was notified that the Veteran had died in January 2012.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the Veteran's claims following his death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death.  Therefore, it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  


ORDER


The appeal is dismissed.



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


